DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment of 06/16/2022 is acknowledged. Claim 1 has been amended to remove the limitation “separate from the biological sample fluid strands of target nucleic acid”. Claim 1 now requires that the system is configured to “mix the flow of the biological sample…with the flow of carrier fluid”. Similar changes have been made to independent claim 5. Therefore, the claims no longer require separating nucleic acid from the sample, but merely requires “mixing” the flows of sample fluid and carrier fluid. Given that the carrier fluid is “immiscible” with the sample fluid, and given that the specification does not explicitly define what is meant by “mixing” flows of different fluids, the limitation is broadly construed to encompass any kind of combining of the sample fluid and the carrier fluid to arrive at a state where sample fluid is enveloped in carrier fluid. Based on the amendments presented, new grounds of rejection are set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7, 9-14, 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Anderson (US 2004/0180346, IDS reference).
Regarding claim 1, Anderson disclosed:
A system for analyzing a biological sample
See figure 3.
the system comprising: a sample preparation subsystem comprising: a first fluid supply line configured to supply a flow of the biological sample containing target nucleic acid
See figure 3:

    PNG
    media_image1.png
    458
    598
    media_image1.png
    Greyscale

and a second fluid supply line configured to supply a flow of carrier fluid immiscible with the biological sample
See figure 3:

    PNG
    media_image2.png
    458
    598
    media_image2.png
    Greyscale

wherein the sample preparation subsystem is configured to: mix the flow of the biological sample from the first fluid supply line with the flow of carrier fluid from the second fluid supply line and deliver strands of target nucleic acid enveloped in carrier fluid
See figure 3:

    PNG
    media_image3.png
    462
    596
    media_image3.png
    Greyscale

a thermal cycling subsystem configured to receive the strands of target nucleic acid enveloped in carrier fluid and to amplify the strands of target nucleic acid to generate amplified target nucleic acid
See figure 3:

    PNG
    media_image4.png
    524
    596
    media_image4.png
    Greyscale

and a detection subsystem configured to detect a signal from the amplified target nucleic acid
See figure 3:

    PNG
    media_image5.png
    423
    726
    media_image5.png
    Greyscale

Regarding claim 2, Anderson disclosed (paragraph [0038]): “The detection and analysis section 303 includes a blue laser 312 and a detector 313. The laser 312 is projected upon the droplets 308 as they pass through tube 308 between the laser 312 and the detector 313.”
Regarding claim 3, Anderson disclosed a pump for pumping the carrier fluid containing the microdroplets through the system (figure 3, paragraph [0037]). Such a pump would determine the velocity of the fluid circulating through the channel, and thus constitutes a “controller” of the velocity of the fluid.
Regarding claim 4, Anderson disclosed (paragraph [0039]): “An optical signal (e.g., fluorescence or optical absorption), generated by degradation of the dye/quencher pair on the primer, is detected using a confocal imaging system such as that employed in conventional flow cytometers.”
Regarding claim 5, Anderson’s device carries out the method as claimed. See paragraph [0039], where “forcing the PCR mix (sample and reagent) through the small orifice or microjet” constitutes mixing the flow of the biological sample with the flow of carrier fluid. 
Regarding claim 6, Anderson disclosed the carrier fluid was mineral oil (paragraph [0039]).
Regarding claim 7, Anderson provided a pump (see figure 3, “311”) for pumping the carrier fluid (see also paragraph [0037]).
Regarding claim 9, Anderson disclosed microdroplets with a volume of 5×10-9 liters, i.e. 0.005 microliters (10 microliters divided into 2000 microdroplets; paragraph [0029]), which is “on the order of” microns or submicrons1.
Regarding claim 10, Anderson disclosed flowing the microdroplets past the detector (paragraph [0038]).
Regarding claim 11, Anderson disclosed a pump for pumping the carrier fluid containing the microdroplets through the system (figure 3, paragraph [0037]). Such a pump would determine the velocity of the fluid circulating through the channel, and thus constitutes a “controller” of the velocity of the fluid.
Regarding claim 12, Anderson disclosed the detected signal was fluorescent (paragraph [0039]).
Regarding claim 13, Anderson disclosed a pump for pumping the carrier fluid containing the microdroplets through the system (figure 3, paragraph [0037]). Such a pump would determine the velocity of the fluid circulating through the channel, and therefore the amount of time each microdroplet is exposed to the heating and cooling from the heater and cooler, respectively, in the respective temperature zones. Thus, the pump functions as a “controller” of temperature cycling in the detection stage.
Regarding claim 14, since each microdroplet would flow past the detector after each cycle of heating and cooling, Anderson’s method would detect “during the amplifying in the thermal cycling stage”.
Regarding claim 17, Anderson’s device worked by continuously flowing microdroplets containing target nucleic acids and amplification reagents through two thermal zones; see figure 3 and paragraph [0037].
Regarding claim 18, the specification does not have an explicit definition of a “microfluidic device”. Anderson’s device was for circulating microdroplets through a fluidic circuit. This falls within the broadest reasonable interpretation of a “microfluidic device”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (US 2004/0180346, IDS reference) in view of Miyamura (Blood 79(5):1366-1370 (1992)).
The disclosure of Anderson has been discussed. Anderson did not disclose using the device to analyze “bodily fluid or tissue containing rare mutated cells” which occur “in about one part in 106”.
Miyamura disclosed a PCR assay for detecting MRD (minimal residual disease) in acute lymphoblastic leukemia patients by targeting a chromosomal translocation resulting in a bcr-abl gene fusion; see abstract. Miyamura disclosed (abstract): “[T]his technique for the detection of MRD appears to be useful for the more precise assessment of various antileukemia therapies and for early detection of leukemia recurrence.” Miyamura disclosed (page 1367, right column, last paragraph preceding “RESULTS”): “Using this approach, we could detect a single Ph1-positive cell in 105 normal cells.”
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use Anderson’s device to carry out Miyamura’s method of detecting MRD, since Miyamura pointed out the usefulness of this technique for assessment of antileukemia therapies and early detection of leukemia recurrence. One would have been motivated to use Anderson’s device because Anderson’s device offered an advantage over other PCR/detection technologies. Anderson disclosed (paragraph [0025]): “The system 100 has significant advantages over typical bulk DNA detection techniques (even microscale bulk solution approaches), including (1) much faster detection time through a reduction in the total number of temperature cycles required, (2) a reduction in the time for each cycle, and (3) removing interference from competing DNA templates. The system 100 achieves a reduction in the total number of cycles by limiting the dilution of the optically generated signal (e.g., fluorescence or absorption). The formation of partitioned fluid volumes of the DNA-containing solution effectively isolates the fluid volumes which contain the target DNA from the fluid volumes that do not contain the target DNA. Therefore, the dilution of the optical signal is largely eliminated, allowing much earlier detection.”
In addition, it would have been obvious to assay samples where the mutated cells were present at one part in 106, because Anderson disclosed (paragraph [0029]): “The system 100 facilitates removal of interference from competing DNA templates…This makes it possible to amplify only one template in mixtures containing many kinds of templates without interference.” Since Anderson’s device was capable of amplifying as little as one template molecule per microdroplet, one would have had a reasonable expectation of success in detecting the bcr-abl fusion even if the sample contained only one Ph1-positive cell in 106 normal cells. It would simply have been a matter of how many microdroplets to form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-11 and 13 of U.S. Patent No. 10,676,786. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the ‘786 patent discloses:
A system for analyzing a biological sample
Claim 1: “A system for analyzing a biological sample…”.
the system comprising: a sample preparation subsystem comprising: a first fluid supply line configured to supply a flow of the biological sample containing target nucleic acid
Claim 1: “…the system comprising: a sample preparation device comprising: …a first fluid supply line configured to supply a flow of biological sample input fluid comprising target nucleic acid…”.
and a second fluid supply line configured to supply a flow of carrier fluid immiscible with the biological sample
Claim 1: “…and a second fluid supply line configured to supply a flow of carrier fluid immiscible with the biological sample input fluid…”.
wherein the sample preparation subsystem is configured to: mix the flow of the biological sample from the first fluid supply line with the flow of carrier fluid from the second fluid supply line and deliver strands of target nucleic acid enveloped in carrier fluid
Claim 1: “…wherein the sample preparation device is configured to…deliver the separated biomolecules of target nucleic acid in discrete samples respectively containing the biomolecules of target nucleic acid, the discrete samples being enveloped in carrier fluid…”. Because the sample preparation device arrives at a result where discrete samples are enveloped in carrier fluid, the two fluids from the respective supply lines must be “mixed” in some fashion. “Mixed” is not explicitly defined in the specification, and is therefore broadly construed to encompass any kind of combining of the sample fluid and the carrier fluid to arrive at a state where sample fluid is enveloped in carrier fluid.
a thermal cycling subsystem configured to receive the strands of target nucleic acid enveloped in carrier fluid and to amplify the strands of target nucleic acid to generate amplified target nucleic acid
Claim 1: “…a thermal cycling device configured to receive the discrete samples enveloped in carrier fluid delivered by the sample preparation device, the thermal cycling being configured to amplify the biomolecules of target nucleic acid…”.
and a detection subsystem configured to detect a signal from the amplified target nucleic acid
Claim 1: “…a detection device configured to detect one or more signals from the nucleic acids amplified in the discrete samples.”
Regarding claim 2, the ‘786 patent discloses:
wherein the detection subsystem is configured to detect the signal from the amplified nucleic acid in a state of a flow of the amplified target nucleic acid enveloped in carrier fluid
Claim 7: “…wherein the detection device is configured to detect the one or more signals from nucleic acids amplified from the biomolecules of target nucleic acid in the discrete samples enveloped in carrier fluid in a state of the discrete samples enveloped in carrier fluid flowing past the detection device.”
Regarding claim 3, the ‘786 patent discloses:
further comprising a controller configured to control velocity of a flow of the amplified target nucleic acid enveloped in carrier fluid in the detection subsystem
Claim 10: “…further comprising a controller operably coupled to control velocity of a flow of the discrete samples enveloped in carrier fluid past the detection device.”
Regarding claim 4, the ‘786 patent discloses:
wherein the detection subsystem is configured to detect fluorescence
Claim 9: “…wherein the detection device is configured to detect fluorescence.”
Regarding claim 5:
A method for analyzing a biological sample, the method comprising: in a sample preparation stage: flowing a supply of biological sample fluid containing target nucleic acid, flowing a supply of carrier fluid immiscible with the biological sample fluid, separating strands of target nucleic acid in the biological sample fluid, and delivering the separated strands of target nucleic acid enveloped in a carrier fluid to a thermal cycling stage; in the thermal cycling stage, amplifying the strands of target nucleic acid to create amplified product target nucleic acid; and in a detection stage, detecting signal from the amplified product target nucleic acid.
Though directed to a “system”, ‘786 claim 1 recites these steps.
Regarding claim 6:
wherein the carrier fluid is oil
‘786 claim 3: “…the carrier fluid being oil…”
Regarding claim 7:
wherein flowing the supply of carrier fluid comprises pumping the carrier fluid
‘786 claim 4: “…further comprising a pump fluidically coupled to the second fluid supply line to flow the carrier fluid…”
Regarding claim 8:
further comprising centrifuging the biological sample fluid to cause the separating of the strands of target nucleic acid
‘786 claim 5: “…wherein the sample preparation device is configured to create a centrifuge in the chamber…”
Regarding claim 9:
wherein the separated strands of target nucleic acid are on an order of microns or sub-microns
‘786 claim 6: “…wherein the discrete samples enveloped in carrier fluid are on an order of microns or sub-microns…”
Regarding claim 10:
wherein the detecting occurs while flowing the amplified product target nucleic acid enveloped in carrier fluid
‘786 claim 7: “…wherein the detection device is configured to detect the one or more signals from nucleic acids amplified from the biomolecules of target nucleic acid in the discrete samples enveloped in carrier fluid in a state of the discrete samples enveloped in carrier fluid flowing past the detection device…”
Regarding claim 11:
further comprising, in the detection stage, a controlling a flow of amplified product target nucleic acid enveloped in carrier fluid during detecting
‘786 claim 10: “…further comprising a controller operably coupled to control velocity of a flow of the discrete samples enveloped in carrier fluid past the detection device…”
Regarding claim 12:
wherein the detecting signal from the amplified product target nucleic acid comprises detecting fluorescence emitted from the amplified product target nucleic acid
‘786 claim 9: “…wherein the detection device is configured to detect fluorescence…”
Regarding claim 13:
further comprising a controlling temperature cycling of the thermal cycling subsystem to perform the amplifying of the strands of target nucleic acid
‘786 claim 11: “…further comprising a controller operably coupled to control heating and cooling of the thermal cycling device…”.
Regarding claim 14:
wherein the detecting of signal from the amplified product target nucleic acid occurs during the amplifying in the thermal cycling stage
‘786 claim 13: “…wherein the thermal cycling device and the detection device are operably coupled to one another and configured for detection of the one or more signals from the nucleic acids amplified from the biomolecules of target nucleic acid in the discrete samples enveloped in carrier fluid during thermal cycling…”
Regarding claim 15:
further comprising, in the sample preparation stage, accumulating the separated strands of target nucleic acid in a chamber
‘786 claim 1: “…a chamber…wherein the sample preparation device is configured to… accumulate the separated biomolecules of target nucleic acid in the chamber…”.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. Regarding the double patenting rejection over U.S. Patent 10,676,786, Applicant made no arguments as to the merits of the rejection. As the rejection is still considered proper, the rejection is maintained.
Regarding the previous rejection of claims 16-19 under 35 USC 103 over Anderson in view of Geising, the rejection is withdrawn in view of the amendment of the claims 16-18 to depend from claim 5, and the cancellation of claim 19; this was the basis of Applicant’s arguments to this rejection. However, due to the amendment to claim 5 (as well as claim 1), new rejections based on the prior art have been made. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The volume (v) of a sphere is related to the radius (r) of the sphere by (4/3)πr3. For a sphere of volume 0.005 microliters, the radius would be approximately 106 microns.